Citation Nr: 1816560	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 16, 1995 to September 1995, November 1997 to April 1998, October 2001 to May 2002, August 2002 to July 2003, and October 2005 to February 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the issue of entitlement to service connection for a right scalp laceration was granted via a September 2012 rating decision.  The Board finds that this represents a complete grant of the benefit sought on appeal; thus the aforementioned issue is therefore no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59   (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in January 2018.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has a low back disability (degenerative disc disease and degenerative joint disease), and the evidence indicates an initial onset of back pain in service with a continuity of symptoms thereafter.
CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disability.  Specifically, he contends that he has a low back disability as a result of lifting an extremely heavy tanker tool box.  Following review of the evidence of record, the Board finds that service connection is warranted.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
Additionally, arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309 (a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).
At the outset, the Board notes that a current low back disability has been confirmed by the evidence of record.  In March 2011, a VA examiner diagnosed the Veteran with degenerative disc disease.  Post-service medical records include a diagnosis of degenerative joint disease (arthritis) of the lower spine. 
Turning to the other elements of service connection, the Veteran's service treatment records (STRs) document the Veteran's complaint of low back pain and a diagnosis of lumbar strain after lifting a tool box during service.  A February 2013 Line of Duty Investigation confirms that the Veteran injured his back in the line of duty and while he was on active duty.
The Veteran is competent to report on his observed symptoms and on the circumstances of his injuries during and after service.  At the January 2018 Board hearing, the Veteran consistently and credibly testified that he has had a continuity of symptomatology since injuring his back in service.  See January 2018 Board Hearing Transcript.  The Veteran also testified that he continued to seek treatment, including physical therapy, until he was told nothing further could be done.  Id.  The Veteran's STRs confirm that in August 2005 the Veteran complained of low back pain during physical therapy.  Post-service treatment records from June 2010 to September 2017 consistently document the Veteran's chronic symptoms and note that the Veteran reported injuring his back during service after lifting a tool box.  Accordingly, the Board finds that the Veteran's report of an in-service back injury and symptoms thereafter both competent and credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69   (1993); Hensley v. Brown, 5 Vet. App. 155 (1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).
The Board acknowledges that the evidence of record includes a March 2011 VA examination report in which the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely as not related to service.  The examiner reasoned that the Veteran's back injury had only a brief report and no additional reports for several years.  The Board finds the March 2011 VA examination inadequate.  The examiner based his opinion on the lack of treatment during and after service and did not address the Veteran's contention of continuity of symptomatology since service.  The Veteran is competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In short, the negative medical opinion of record is inadequate.  Otherwise, the evidence of record includes medical evidence which confirms an initial onset of back pain during service and a current low back disability that includes arthritis.  As the Veteran's service treatment records, post-service medical records, and credible lay statements establish a continuity of symptomatology since service, service connection for a low back disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for a low back disability is granted.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issue of entitlement to service connection for a left shoulder disability.
The Veteran is seeking service connection for a left shoulder disability.  Specifically, he contends that he has a left shoulder disability as a result of an in service incident in which he slipped and fell in a restroom while guarding the airport during 9/11.
In this regard the evidence of record includes a March 2011 VA examination report in which the examiner opined that the Veteran's shoulder disability was less likely as not related to service.  The examiner reasoned that the Veteran's shoulder injury had only a brief report and no additional reports for several years.  The Board finds the March 2011 VA examination inadequate.  The examiner based his opinion on the lack of treatment during and after service.  The Board notes that the Veteran testified during the January 2018 Board Hearing that he didn't go to see a doctor for follow-up treatment for his left shoulder because he was told that there would be an investigation and he would have to pay out of pocket.  See January 2018 Board Hearing Transcript.  
The evidence of record also includes a September 2015 VA examination report in which the examiner opined that the Veteran's shoulder disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no objective medical evidence of treatment for a left shoulder condition from 2002 until 2014; there is no evidence of continuity or chronicity of care.  The Board also finds the March 2011 VA examination inadequate.  The examiner again based his opinion on the lack of treatment during and after service.  Additionally, the September 2015 examiner's statement that there is no objective medical evidence of treatment for a left shoulder condition from 2002 until 2014 is inaccurate.  The Board notes that the Veteran sought treatment for left shoulder pain after a motor vehicle accident in May 2010. See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (medical opinion based upon an inaccurate factual premise has no probative value).     
In light of the aforementioned inadequacies of the March 2011 and September 2015 VA examinations, the Board finds that an addendum opinion should be requested on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Is it at least as likely as not (50 percent probability or greater) that the diagnosed left shoulder disability had its onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has a left shoulder disability as a result of an in service incident in which he slipped and fell in a restroom while guarding the airport during 9/11.  The examiner is also asked to discuss the May 2010 notation of "history of motor vehicle accident that resulted in left shoulder pain", included in the Veteran's VA medical records.  The examiner is advised that lack of evidence in the STRs and after service is by itself an insufficient rationale to support a negative nexus opinion.   

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


